ORDER

PER CURIAM.
Appellant, Henry Buford, appeals the judgment of the Circuit Court of the City of St. Louis denying his amended Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is not clearly erroneous. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the motion court pursuant to Rule 84.16(b). A memorandum, explaining the reasons for our decision, is attached solely for the use of the parties involved.